          Case 3:21-cv-03027-VC Document 31 Filed 08/05/21 Page 1 of 2




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  ANTHONY W. LUCKERT, et al.,                        Case No. 21-cv-03027-VC
                 Plaintiffs,
                                                     ORDER GRANTING MOTION TO
          v.                                         COMPEL ARBITRATION
  TESLA ENERGY OPERATIONS, INC., et                  Re: Dkt. No. 22
  al.,
                 Defendants.


       Tesla’s motion to compel arbitration is granted. The Power Purchase Agreement entered

into by the Luckerts and Tesla incorporates the JAMS Streamlined Arbitration Rules into its

arbitration provision. The applicable rule provides: “Jurisdictional and arbitrability disputes,

including disputes over the formation, existence, validity, interpretation or scope of the

agreement under which Arbitration is sought…shall be submitted to and ruled on by the

Arbitrator.” That type of language has been held to “clearly and unmistakably” delegate the

question of arbitrability to the arbitrator under Brennan v. Opus Bank, 796 F.3d 1125, 1128 (9th

Cir. 2015); see Oracle America, Inc. v. Myriad Group A.G., 724 F.3d 1069 (9th Cir. 2013);

Rohm Semiconductor USA, LLC v. MaxPower Semiconductor, Inc., No. 20-cv-06686-VC, 2021

WL 822932 (N.D. Cal. Feb. 4, 2021); Caviani v. Mentor Graphics Corp., No. 19-CV-01645-

EMC, 2019 WL 4470820 (N.D. Cal. Sept. 18, 2019). Tesla’s motion is thus granted, and the case

is dismissed without prejudice. See Johnmohammadi v. Bloomingdale's, Inc., 755 F.3d 1072,

1073-74 (9th Cir. 2014).
         Case 3:21-cv-03027-VC Document 31 Filed 08/05/21 Page 2 of 2




      IT IS SO ORDERED.

Dated: August 5, 2021
                                    ______________________________________
                                    VINCE CHHABRIA
                                    United States District Judge




                                      2
